Case 15-15969-elf         Doc 107   Filed 04/18/19 Entered 04/18/19 14:51:05           Desc Main
                                    Document Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  In Re:
           Elaine Jones


                                                               Case No.: 15-15969ELF


  Debtor(s)                                                    Chapter 13


                                          ORDER

           .AND NOW, upon consideration of the Supplemental Application for


  Compensation ("the Application") filed by the Debtor(s)' counsel ("the Applicant") and


  upon the Applicant's certification that proper service has been made on all interested

  parties and upon the Applicant's
                                 · certification of no response,


           It is hereby ORDERED that:

  1.   The Application is GRANTED.


  2.   Counsel is ALLOWED supplemental compensation of $1,500.00.




 Dated:     4/18/19                      ______________________________________
                                         ERIC L. FRANK
                                         U.S. BANKRUPTCY JUDGE
